Order entered November 1, 2012




                                               In The
                                      Court of 3ppeafo
                            jf iftb 3Biotrict of Mexao at 1Daffa5
                                        No. 05-12-01175-CV

                                  SHAUN BURGESS, Appellant

                                                  V.

                              CASTLE KEEPERS, INC., Appellee

                        On Appeal from the County Court at Law No. 2
                                    Cain County, Texas
                            Trial Court Cause No. 002-01984-2012

                                              ORDER
       The Court has before it appellant's October 30, 2012 motion to extend time to file

reporter's record. The Court GRANTS the motion and ORDERS appellant to make

arrangements to have the reporter's record filed within thirty days of the date of this order.




                                                        MOLLY FRA IS
                                                        JUSTICE